Detailed Action 
1. 	This office action is in response to the communicated dated 02 December 2020 concerning application number 16/343,496 effectively filed on 19 April 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3. 	The Information Disclosure Statements submitted on 02 December 2020 and 13 December 2020 have been considered by the Examiner. 

Status of Claims 
4. 	Claims 1-26 are pending and under consideration for patentability; claim 3 has been currently amended; and claims 27-37 have been canceled. 

Response to Arguments
5. 	Applicant’s arguments, see pages 7-11, filed 02 December 2020 with respect to the rejection of claims 1-26 have been fully considered and are persuasive. The respective rejections have been withdrawn. 

Examiner’s Amendment 
6. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7. 	Authorization for this examiner’s amendment was given in an interview with Attorney, Craig Slavin, on 17 February 2021.
	In the Claims, please amend the claim listed below as indicated with a strikethrough text indicating material which should be deleted and bold underlined text indicating material which should be inserted. 
	1.  A cochlear implant, comprising: 
a housing; 
an antenna within the housing; 
a stimulation processor within the housing operably connected to the antenna; and
 an electrode array, operably connected to the stimulation processor, including a flexible body defining a longitudinal axis, a proximal region and a distal region, a plurality of electrically conductive contacts on the flexible body, and at least one stiffener and electrically isolated from the plurality of electrically conductive contacts.
26. A cochlear implant as claimed in claim 2, wherein the at least one stiffener loop is electrically isolated from the electrically conductive contacts.

Allowable Subject Matter
8. 	Claims 1-26 are allowed. 
9. 	The following is an examiner’s statement of reasons for allowance: The prior art of record suggest the limitations regarding the cochlear implant according to claim 1, except for the limitation of “at least one stiffener loop within the flexible body that is coextensive with and electrically isolated from the plurality of electrically conductive contacts.” The following description demonstrates how the prior art of record fails to disclose or suggest the described limitation above. 
	Thenuwara (US 2014/0094892 A1) teaches a cochlear implant comprising a housing, an antenna, a stimulation processor, and an electrode array ([FIG. 3, 0030-0031]). Furthermore, Thenuwara teaches stiffening wires with flexural geometry which can be flexed into stiffening loops ([0040-0044, FIG. 5A-5D]). 
	However, Applicant has established that the claimed stiffener is not a lead wire and is not connected with the electrical contacts or electrodes. In response, the Examiner could not find any additional prior art that suggest the structure of the claimed stiffener loop and the stiffener loop being electrically isolated from the plurality of electrically conductive contacts. Therefore, the inventive features recited in the pending . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
10. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:

Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792